Citation Nr: 0932326	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and April 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2007.

The Board previously remanded this matter in December 2008.

In this case, service connection for right ear hearing loss 
was granted in a May 2002 rating decision and a non-
compensable evaluation was assigned, effective from July 31, 
2000.  Subsequently, in an April 2003 rating decision, the RO 
granted service connection for left ear hearing loss, also 
effective from July 31, 2000.  Because service connection for 
both ears has been granted, both effective from the same 
date, the Board has characterized the issue on appeal as 
entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.  


FINDING OF FACT

The Veteran has had no worse than level I acuity in both ears 
throughout the appeal period.

CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a March 2002 letter, the RO provided the Veteran with 
notice of the information and evidence required to 
substantiate his claim for service connection for hearing 
loss.  The Veteran has appealed the initial rating assigned 
for service-connected bilateral hearing loss.  The RO did not 
provide the Veteran with additional notice of the evidence 
required to substantiate his claim for a higher initial 
rating.  In Dingess, the Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service- connection claim has been more than substantiated, 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Rather, the RO must issue a Statement of the 
Case (SOC).  Id. The RO issued an SOC in May 2003 that 
advised the Veteran of the pertinent laws and regulations and 
the reasons for the decision.  

A March 2006 letter notified the Veteran of how disability 
ratings and effective dates are determined.  


The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded VA examinations, most recently 
in March 2009.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, and no further 
development is required to comply with the duty to assist the 
veteran in developing this claim.  

II.  Analysis of Claim

The Veteran has expressed disagreement with the initial non-
compensable (zero percent) rating assigned for bilateral 
hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code 
are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's hearing loss disability has been evaluated 
pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2008).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2008).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a)
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation under 
Table VI or Table VIA, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will then be evaluated 
separately.  38 C.F.R. § 4.86(b) (2008).

In this case, for the reasons discussed below, the veteran's 
bilateral hearing loss disability does not more nearly 
approximate the criteria for a compensable evaluation under 
DC 6100.

The Veteran had active duty service from February 1974 to 
December 1997.   The post-service evidence of record includes 
VA audiological examinations performed between 1998 and 2009 
and an audiology reports from Wilford Hall Medical Center, 
submitted by the Veteran.

Upon VA audiological evaluation in June 1998, audiometric 
testing obtained the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
15
30
LEFT
10
10
10
15
25

Pure tone averages were 21 in the right ear and 15 in the 
left.  Maryland CNC speech recognition scores were 94 percent 
in the right ear and 96 percent in the left.  Applying these 
values to Table VI, a hearing level acuity of I is obtained 
for both ears.  These numeric designations are derived by 
applying the pure tone threshold averages of 30 in the right 
ear and 25 in the left ear and speech discrimination scores 
of 94 percent and 96 percent.  Under 38 C.F.R. § 4.85, Table 
VII, DC 6100, these findings establish a noncompensable (zero 
percent) evaluation for bilateral hearing loss.  
 
The Veteran had a VA audiological evaluation in November 
2001.  The examination report reflects that the Veteran 
reported that his hearing loss had gradually worsened over 
the last few years.  The Veteran reported difficulty 
understanding high-pitched voices.  He reported that loud 
sounds and voices caused him to become irritated and jumpy.  
Audiometric testing obtained the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
30
40
LEFT
20
35
10
20
30

Pure tone averages were 31 in the right ear and 23 in the 
left.  Maryland CNC speech recognition scores were 84 percent 
in the right ear and 96 percent in the left ear.  Applying 
these values to Table VI, a hearing level acuity of  I is 
obtained for both ears.  Under 38 C.F.R. § 4.85, Table VII, 
DC 6100, these findings establish a noncompensable (zero 
percent) evaluation for bilateral hearing loss.  

A VA audiological evaluation in September 2002 obtained the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
10
40
LEFT
10
15
10
15
30

Maryland CNC speech recognition scores were 96 percent in the 
right ear and 92 percent in the left ear.  The average pure 
tone thresholds for these values were 21 for the right ear 
and 18 for the left.  Applying these values to Table VI, 
numeric designations of I are obtained for both ears.  Again, 
according to Table VII,  a zero percent evaluation is 
warranted for hearing loss when both ears have a numeric 
designation of I.

The Veteran submitted records of hearing evaluations 
performed Wilford Hall Medical Center in April 2006 and July 
2007.   The April 2006 evaluation reflects the following 
diagnoses:  normal peripheral hearing loss through 2000 Hertz 
sloping to moderate sensorineural hearing loss left ear; 
normal peripheral hearing through 1000 Hertz and excellent 
word recognition right ear; speech recognition tests 
consistent with pure tones both ears and Hertz sloping to 
mild sensorineural hearing loss both ears.  

The July 2007 evaluation reflects a diagnosis of moderate 
sensorineural hearing loss at 4000 to 8000 Hertz in both 
ears.  The Board notes that the April 2006 and July 2007 
examinations are not adequate for VA rating purposes because 
the evaluations did not utilize the Maryland CNC word lists 
specified by regulation.  See 38 C.F.R. § 4.85 (2008).   

A VA audiological evaluation in March 2009 obtained the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
45
LEFT
5
15
10
15
35

The average pure tone thresholds were 22 in the right ear and 
19 in the left ear.  Maryland CNC speech recognition scores 
were 94 percent in the right ear and 92 percent in the left 
ear.  Applying these values to Table VI, numeric designations 
of I are obtained for both ears.  A zero percent evaluation 
is obtained for these values according to Table VII.    

The Board has carefully considered the evidence of record and 
concludes that there is a preponderance of the evidence 
against the veteran's claim for an initial compensable rating 
for service-connected bilateral hearing loss.  The Board 
acknowledges the veteran's sincere contentions regarding the 
severity of his hearing loss.  However, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.

The rating schedule is designed to accommodate changes in 
condition. Therefore, the Veteran may be awarded a higher 
evaluation in the future should his hearing loss disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  The Board has also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the Veteran's favor. Rather, as the 
preponderance of the evidence is against the Veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss, the claim must be denied.

III.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the Veteran's hearing loss disability.  

The Board has considered the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007). In that decision, the 
Court noted that, unlike the rating schedule for hearing 
loss, the extraschedular provisions did not rely exclusively 
on objective test results to determine whether referral for 
an extraschedular rating was warranted. The Court held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.

Here, a review of the VA audiological examinations reflects 
that the VA audiologists did provide an adequate description 
of the functional effects of the Veteran's hearing loss.  The 
2002 and 2009 VA examinations noted the Veteran's complaints 
and did elicit information from him concerning the functional 
aspects of his disability. The examiners also noted that the 
Veteran's hearing loss disability did not result in any lost 
time from work.  The evidence does not reflect that hearing 
loss has caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral for an extraschedular 
evaluation is not necessary.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).





ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


